PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
OBREGON SALORIO, GERARDO
Application No.:  15/610,864
Filed:  June 01, 2017
Title:  HAND OPERATED FRUIT SQUEEZER 
:
:
:        DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed February 01, 2021, to revive the above-identified design application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed April 09, 2019, which set a shortened statutory period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 10, 2019.  A Notice of Abandonment was mailed November 19, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment to the Ex parte Quayle office action was sent in with the petition; (2) the petition fee of $525; and (3) a proper statement of unintentional delay.  Accordingly, the failure to respond to the Office action under Ex parte Quayle, 1935 Dec. Comm’r Pat. 11 (1935), mailed April 09, 2019, is accepted as being unintentionally delayed.

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of  Gerardo Obregon Salorio, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

This application is being referred to Technology Center AU 3649 for further processing in accordance with this decision on petition.  


/Dale A. Hall/Paralegal Specialist, OPET